

Exhibit 10.1


 

Deal CUSIP Number: 02313HAC4
Revolving Credit Facility CUSIP Number: 02313HAD2
CREDIT AGREEMENT
Dated as of May 20, 2016

among

AMAZON.COM, INC.,
as the Company

The Designated Borrowers Party Hereto

BANK OF AMERICA, N.A.,
as Administrative Agent

and

The Other Lenders Party Hereto
__________________________________________________________

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

HSBC SECURITIES (USA) INC.,
as
Joint Lead Arrangers and Joint Bookrunners

and

HSBC BANK USA, N.A.,
as Syndication Agent


 
CHAR1\1461746v12



--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
Article I. DEFINITIONS AND ACCOUNTING TERMS
1
1.01


Defined Terms
1
1.02


Other Interpretive Provisions
18
1.03


Accounting Terms
18
1.04


Exchange Rates; Currency Equivalents
19
1.05


Additional Alternative Currencies
19
1.06


Change of Currency
20
1.07


Times of Day
20
Article II. THE COMMITMENTS AND LOANS
20
2.01


Loans
20
2.02


Borrowings, Conversions and Continuations of Loans
21
2.03


Prepayments
22
2.04


Termination or Reduction of Commitments
23
2.05


Repayment of Loans
24
2.06


Interest
24
2.07


Fees
24
2.08


Computation of Interest and Fees
24
2.09


Evidence of Debt
25
2.10


Payments Generally; Administrative Agent’s Clawback
25
2.11


Sharing of Payments by Lenders
27
2.12


Extension of Maturity Date
27
2.13


Defaulting Lenders
28
2.14


Designated Borrowers
29
Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
31
3.01


Taxes
31
3.02


Illegality
35
3.03


Inability to Determine Rates
36
3.04


Increased Costs; Reserves on Eurocurrency Rate Loans
36
3.05


Compensation for Losses
38
3.06


Mitigation Obligations; Replacement of Lenders
38
3.07


Survival
39
Article IV. CONDITIONS PRECEDENT TO BORROWINGS
39
4.01


Conditions of Initial Loan
39
4.02


Conditions to all Borrowings
40
Article V. REPRESENTATIONS AND WARRANTIES
41
5.01


Existence, Qualification and Power
41
5.02


Authorization; No Contravention
41
5.03


Governmental Authorization; Other Consents
41
5.04


Binding Effect
41
5.05


Financial Statements; No Material Adverse Effect
42
5.06


Litigation
42
5.07


Taxes
42
5.08


ERISA Compliance
42



ii
CHAR1\1461746v12



--------------------------------------------------------------------------------





5.09


Investment Company Act
43
5.10


Compliance with Laws
43
5.11


Anti-Corruption
43
5.12


Sanctions
43
5.13


EEA Financial Institution
43
Article VI. AFFIRMATIVE COVENANTS
43
6.01


Financial Statements
43
6.02


Certificates; Other Information
44
6.03


Notices
45
6.04


Payment of Taxes
45
6.05


Preservation of Existence, Etc
45
6.06


Compliance with Laws
45
6.07


Books and Records
45
6.08


Use of Proceeds
45
6.09


Anti-Corruption Laws
45
Article VII. NEGATIVE COVENANTS
45
7.01


Liens
45
7.02


Fundamental Changes
48
7.03


Sanctions
48
7.04


Anti-Corruption Laws
48
Article VIII. EVENTS OF DEFAULT AND REMEDIES
48
8.01


Events of Default
48
8.02


Remedies Upon Event of Default
50
8.03


Application of Funds
50
Article IX. ADMINISTRATIVE AGENT
51
9.01


Appointment and Authority
51
9.02


Rights as a Lender
51
9.03


Exculpatory Provisions
51
9.04


Reliance by Administrative Agent
52
9.05


Delegation of Duties
52
9.06


Resignation of Administrative Agent
52
9.07


Non-Reliance on Administrative Agent and Other Lenders
53
9.08


No Other Duties, Etc
53
9.09


Administrative Agent May File Proofs of Claim
54
Article X. COMPANY GUARANTY
54
10.01


Continuing Guaranty
54
10.02


Rights of Credit Parties
55
10.03


Certain Waivers
55
10.04


Obligations Independent
55
10.05


Subrogation
55
10.06


Termination; Reinstatement
55
10.07


Subordination
56
10.08


Stay of Acceleration
56
10.09


Condition of Designated Borrowers
56
Article XI. MISCELLANEOUS
56



iii
CHAR1\1461746v12



--------------------------------------------------------------------------------





11.01


Amendments, Etc
56
11.02


Notices; Effectiveness; Electronic Communication
57
11.03


No Waiver; Cumulative Remedies; Enforcement
59
11.04


Expenses; Indemnity; Damage Waiver
59
11.05


Payments Set Aside
61
11.06


Successors and Assigns
61
11.07


Treatment of Certain Information; Confidentiality
65
11.08


Right of Setoff
65
11.09


Interest Rate Limitation
66
11.10


Counterparts; Integration; Effectiveness
66
11.11


Survival of Representations and Warranties
66
11.12


Severability
66
11.13


Replacement of Lenders
67
11.14


Governing Law; Jurisdiction; Etc
67
11.15


Waiver of Jury Trial
68
11.16


No Advisory or Fiduciary Responsibility
68
11.17


Electronic Execution of Assignments and Certain Other Documents
69
11.18


USA PATRIOT Act
69
11.19


Judgment Currency
69
11.20


Non-Public Information
70
11.21


Entire Agreement
70
11.22


Acknowledgment and Consent to Bail-In of EEA Financial Institutions
70





iv
CHAR1\1461746v12



--------------------------------------------------------------------------------






SCHEDULES
2.01
Commitments and Applicable Percentages
7.01
Existing Liens
11.02
Administrative Agent’s Office; Certain Addresses for Notices
 
 
EXHIBITS
 
Form of
A
Loan Notice
B
Note
C-1
Assignment and Assumption
C-2
Administrative Questionnaire
D (1-4)
U.S. Tax Compliance Certificates
E-1
Designated Borrower Request and Assumption Agreement
E-2
Designated Borrower Notice





v
CHAR1\1461746v12



--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of May 20, 2016,
among AMAZON.COM, INC. (the “Company”), certain Subsidiaries of the Company
party hereto pursuant to Section 2.14 (each a “Designated Borrower” and,
together with the Company, the “Borrowers” and, each a “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.
The Company has requested that the Lenders provide a revolving credit facility
to the Borrowers, and the Lenders are willing to do so on the terms and
conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
appointed in accordance with Section 9.06.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit C‑2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments equal $3,000,000,000.
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Alternative Currency” means Euro, Sterling and Yen, together with each other
currency (other than Dollars) that is approved in accordance with Section 1.05.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $1,000,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.


1
CHAR1\1461746v12



--------------------------------------------------------------------------------





“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.13. If the commitment of each Lender to make Loans has
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
Applicable Rate
Pricing Level
Debt Ratings
S&P/Moody’s
Commitment Fee
Eurocurrency
Rate +
Base
Rate +
1
A+/A1 or better
0.050%
0.600%
0.000%
2
A/A2
0.070%
0.750%
0.000%
3
A-/A3 or worse
0.090%
1.000%
0.000%
 
 
 
 
 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Company’s non-credit-enhanced, senior unsecured
long-term debt; provided that (a) if the respective Debt Ratings issued by the
foregoing rating agencies differ by one level, then the Pricing Level for the
higher of such Debt Ratings shall apply (with the Debt Rating for Pricing Level
1 being the highest and the Debt Rating for Pricing Level 3 being the lowest);
(b) if there is a split in Debt Ratings of more than one level, the Debt Rating
used to determine the Pricing Level shall be one Debt Rating level lower than
the higher Debt Rating; (c) if the Company has only one Debt Rating, the Pricing
Level of such Debt Rating shall apply; and (d) if the Company does not have any
Debt Rating, Pricing Level 3 shall apply.
Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vi).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.
“Applicant Borrower” has the meaning specified in Section 2.14.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender
or (b) an Affiliate of a Lender.
“Arrangers” means MLPFS and HSBC Securities (USA) Inc., in their capacities as
joint lead arrangers and joint bookrunners.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C-1 or any other form (including


2
CHAR1\1461746v12



--------------------------------------------------------------------------------





electronic documentation generated by use of an electronic platform) reasonably
satisfactory to the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2015 and
the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus the difference between the
Applicable Margin for Eurocurrency Rate Loans and the Applicable Margin for Base
Rate Loans on such day; provided that if the Base Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.


3
CHAR1\1461746v12



--------------------------------------------------------------------------------





“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other than the
Permitted Holder, becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of
50% or more of the equity securities of the Company entitled to vote for members
of the board of directors or equivalent governing body of the Company on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right).


4
CHAR1\1461746v12



--------------------------------------------------------------------------------





“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrowers pursuant to Section 2.01, in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
“Company” has the meaning specified in the introductory paragraph hereto.
“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, Stockholders’ Equity
of the Company and its Subsidiaries on that date minus the Intangible Assets of
the Company and its Subsidiaries on that date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Parties” means, collectively, the Administrative Agent, the Lenders, the
Indemnitees and each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.05.
“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the applicable Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Company or the Administrative
Agent in writing that it does not intend to comply with its funding


5
CHAR1\1461746v12



--------------------------------------------------------------------------------





obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.13(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to each Borrower and each
Lender promptly following such determination.
“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.
“Designated Borrower Notice” has the meaning specified in Section 2.14.
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


6
CHAR1\1461746v12



--------------------------------------------------------------------------------





“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal (within the meanings of Section 4203
or 4205 of ERISA) by the Company or, to the knowledge of the Company, any ERISA
Affiliate from a Multiemployer Plan, or notification received by the Company
that a Multiemployer Plan is in “critical status” (within the meaning of
Sections 4245 of ERISA); (d) the filing of a notice by the Pension Plan
administrator of intent to terminate or the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; (f) any
event or condition which constitutes grounds under Section 4042(a) of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan; (g) the determination that any Pension Plan is considered an at-risk plan
or a plan in endangered or critical status within the meaning of Section 430 of
the Code or Section 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


7
CHAR1\1461746v12



--------------------------------------------------------------------------------





“Euro” and “€” mean the single currency of the Participating Member States.
“Eurocurrency Rate” means
(a)    with respect to any Borrowing (i) denominated in a LIBOR Quoted Currency,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and (ii)
denominated in any Non-LIBOR Quoted Currency, the rate per annum as designated
with respect to such Alternative Currency at the time such Alternative Currency
is reasonably approved by the Administrative Agent and the Lenders pursuant to
Section 1.05(a); and
(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;


provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided further that to the extent such market practice is not administratively
feasible for the Administrative Agent, such approved rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent; provided,
further, that if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, branch profits Taxes, business and occupation Taxes, and gross
receipts Taxes imposed in lieu of net income Taxes, in each case, (i) imposed as
a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any Taxes imposed
pursuant to FATCA.


8
CHAR1\1461746v12



--------------------------------------------------------------------------------





“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements and any legislation or other official guidance or official
requirements adopted pursuant to any applicable intergovernmental agreement.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent and (c)
if the Federal Funds Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.
“Fee Letter” means the letter agreement, dated April 14, 2016, among the
Company, the Administrative Agent and MLPFS.
“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States as
set forth in the Accounting Standards Codification established by the Financial
Accounting Standards Board and defined in FASB ASC 105.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease


9
CHAR1\1461746v12



--------------------------------------------------------------------------------





property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, that the
term “Guarantee” shall not include endorsements for collection or deposit, in
either case in the ordinary course of business, or contingent or inchoate
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or Disposition (other than such obligations with
respect to Indebtedness). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guarantee Obligations” has the meaning specified in Section 10.01.
“Guaranty” means the Guarantee of the Obligations of the Designated Borrowers
made by the Company in favor of the Credit Parties under Article X.
“HMT” has the meaning specified in the definition of “Sanctions”.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract that has been
terminated or otherwise comes due in accordance with its terms;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations (but excluding any
operating leases required to be classified as debt under GAAP); and
(g)    all Guarantees of such Person in respect of any of the foregoing.


10
CHAR1\1461746v12



--------------------------------------------------------------------------------





For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.
“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the applicable Borrower in its Loan
Notice, or such other period that is twelve months or less requested by such
Borrower and consented to by all the Lenders; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
(ii)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“IRS” means the United States Internal Revenue Service.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed


11
CHAR1\1461746v12



--------------------------------------------------------------------------------





duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify each Borrower and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
Sterling and Yen, in each case, as long as there is a published LIBOR rate with
respect thereto.
“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).
“Loan” has the meaning specified in Section 2.01.
“Loan Documents” means this Agreement, each Note, each Designated Borrower
Request and Assumption Agreement, each Designated Borrower Notice and the Fee
Letter.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), substantially in the form of Exhibit A or such
other form as may be reasonably satisfactory to the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of a Borrower.
“Loan Parties” means, collectively, the Company and each Designated Borrower.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition of the Company and its
Subsidiaries, taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
“Material Debt Amount” means any Indebtedness of the Company and/or any of its
Subsidiaries, arising in one or more related or unrelated transactions, in a
principal amount exceeding (a) $750,000,000, individually as to any item of
Indebtedness or (b) $1,000,000,000, in the aggregate as to one or more items of
Indebtedness, in either case, other than intercompany Indebtedness among the
Company and its Subsidiaries.


12
CHAR1\1461746v12



--------------------------------------------------------------------------------





“Material Subsidiary” means any Subsidiary (a) that is a Designated Borrower or
(b) that is a “significant subsidiary” of the Company, as the term “significant
subsidiary” is defined in Regulation S-X promulgated by the SEC.
“Maturity Date” means the later of (a) May 20, 2019 and (b) if maturity is
extended pursuant to Section 2.12, such extended maturity date as determined
pursuant to such Section; provided that, in each case, if such date is not a
Business Day, the Maturity Date shall be the immediately preceding Business Day.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement).
“MNPI” has the meaning specified in Section 6.02.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA that is subject to Title IV of ERISA and to which
the Company or any ERISA Affiliate makes or is obligated to make contributions.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Nondisclosure Agreement” has the meaning specified in Section 11.07.
“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit B.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or


13
CHAR1\1461746v12



--------------------------------------------------------------------------------





organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Permitted Liens” means, with respect to any Person, (a) Liens on the
property or assets of such Person existing at the time that such Person becomes
a Subsidiary of the Borrower (provided that such Liens are not incurred in
anticipation of such Person’s becoming a Subsidiary of the Company and do not
extend to any property or assets other than those of such Person); (b) Liens on
the property or assets of such Person existing at the time of the acquisition
thereof by the Company or any of its Subsidiaries, or Liens to secure the
payment of all or any part of the purchase price thereof, or Liens to secure any
Indebtedness incurred prior to, at the time of, or within 180 days after, the
latest of the acquisition thereof or, in the case of property, the completion of
construction, the completion of improvements or the commencement of substantial
commercial operation of such property for the purpose of financing all or any
part of the purchase price thereof, such construction or the making of such
improvements; (c) Liens on the property or assets of such Person existing at the
time that such Person is merged into or consolidated with the Company or any of
its Subsidiaries or otherwise acquired by the Company or any of its Subsidiaries
or at the time of sale, lease or other disposition of all or substantially all
of the property or assets of such Person (provided that such Liens are not
incurred in anticipation of such merger or consolidation or sale, lease or other
disposition and do not extend to any property or assets other than those of the
Person merged into or consolidated with the Company or any of its Subsidiaries
or such property or assets that are sold, leased or disposed); (d) Liens in
favor of any Governmental Authority to secure partial, progress, advance or
other payments pursuant to any contract or statute or to secure any Indebtedness
for the purpose of financing all or any part of the purchase price or the cost
of constructing or improving property or assets subject to such Liens; (e) Liens
in favor of the Company or any of its Subsidiaries to secure intercompany
Indebtedness in the ordinary course of business; and (f) Liens consisting of
deposits of property or assets to secure (or in lieu of) safety, appeal or
customs bonds in proceedings to which the Company or any of its Subsidiaries is
a party in the ordinary course of business.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except Excluded Taxes and any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 3.06).
“Outstanding Amount” means, on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount of Loans after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which


14
CHAR1\1461746v12



--------------------------------------------------------------------------------





such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any “employee pension benefit plan,” as defined in Section
3(2) of ERISA (other than any Multiemployer Plan) that is maintained or is
contributed to by the Company and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.
“Permitted Holder” means, as of any date of determination, (a) the Person who is
the Company’s Chairman, Chief Executive Officer and President on the Closing
Date, (b) any family members or relatives of such Person, (c) any trusts, family
limited partnerships, limited liability companies, or other similar entities
created for the benefit of such Persons described in clauses (a) and (b), and
(d) in the event of the incompetence or death of any of the Persons described in
clauses (a) or (b), such Person’s estate, executor, administrator, committee or
other personal representative or beneficiaries, in each case, who as of such
date beneficially own or have the right to acquire, directly or indirectly,
voting equity securities of the Company.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning specified in Section 6.02.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Register” has the meaning specified in Section 11.06(c).
“Regulatory Information” has the meaning specified in Section 2.14(a).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers and employees (and, solely to the extent
acting on behalf of or at the express instructions of any of the foregoing,
agents and advisors of the foregoing) of such Person and of such Person’s
Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


15
CHAR1\1461746v12



--------------------------------------------------------------------------------





“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Revaluation Date” means (a) each date of a Borrowing of a Eurocurrency Rate
Loan denominated in an Alternative Currency, (b) each date of a continuation of
a Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (c) such additional dates as the Administrative Agent shall
reasonably determine or the Required Lenders shall require.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Loans.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent to be customary in the place
of disbursement or payment for the settlement of international banking
transactions in the relevant Alternative Currency.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union or Her Majesty’s Treasury (“HMT”).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Spot Rate” for a currency means the rate reasonably determined by the
Administrative Agent to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided that the Administrative Agent may
obtain such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.


16
CHAR1\1461746v12



--------------------------------------------------------------------------------





“Stockholders’ Equity” means, as of any date of determination, consolidated
stockholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with GAAP.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, reasonably determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.


17
CHAR1\1461746v12



--------------------------------------------------------------------------------





“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” and “¥” mean the lawful currency of Japan.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms.


18
CHAR1\1461746v12



--------------------------------------------------------------------------------





(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data required to
be submitted pursuant to this Agreement shall be prepared in conformity with,
GAAP applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant contained
herein, Indebtedness of the Company and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any requirement set forth in any Loan Document, and either the
Company or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Company shall negotiate in good faith to amend such requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders and the Borrowers); provided that, until
so amended, (A) such requirement shall continue to be computed in accordance
with GAAP prior to such change therein and (B) the Company shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such requirement made before and after
giving effect to such change in GAAP. Without limiting the foregoing, leases
shall continue to be classified and accounted for on a basis consistent with
that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Loans
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be such
Dollar Equivalent amount as so determined by the Administrative Agent.
(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Borrowing
or Eurocurrency Rate Loan is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as reasonably determined by the Administrative Agent.

1.05    Additional Alternative Currencies.
(a)    A Borrower may from time to time request that Eurocurrency Rate Loans be
made in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such


19
CHAR1\1461746v12



--------------------------------------------------------------------------------





requested currency is a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars.
(b)    Any such request shall be made to the Administrative Agent not later than
1:00 p.m., ten (10) Business Days prior to the date of the desired Borrowing (or
such other time or date as may be agreed by the Administrative Agent in its sole
discretion). The Administrative Agent shall promptly notify each Lender of any
such request. Each Lender shall notify the Administrative Agent, not later than
1:00 p.m., five (5) Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans in
such requested currency.
(c)    Any failure by a Lender to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender to permit Eurocurrency Rate Loans to be made in such requested currency.
If the Administrative Agent and all the Lenders consent to making Eurocurrency
Rate Loans in such requested currency, the Administrative Agent shall so notify
the Borrowers and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Borrowings of Eurocurrency
Rate Loans. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section, the Administrative Agent
shall promptly so notify the Borrowers.

1.06    Change of Currency.
(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be reasonably necessary to reflect the adoption of the Euro by any
member state of the European Union and any relevant market conventions or
practices relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be reasonably necessary to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

1.07    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as applicable)

ARTICLE II.

THE COMMITMENTS AND LOANS

2.01    Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Loan”) to the Borrowers in
Dollars or in one or more Alternative Currencies from time to time, on any
Business Day during the Availability Period, in an aggregate amount


20
CHAR1\1461746v12



--------------------------------------------------------------------------------





not to exceed at any time outstanding the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, (ii) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment, and
(iii) the aggregate Outstanding Amount of all Loans denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit. Within the limits
of each Lender’s Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section, prepay under Section 2.03,
and reborrow under this Section. Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon a Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 1:00 p.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Loans; provided that if the applicable Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
1:00 p.m. (i) four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) five Business Days (or six Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 1:00 p.m., (i) three Business Days before the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) four Business Days (or five Business
Days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, the Administrative Agent shall notify the
Company and the applicable Borrower (which notice may be by telephone) whether
or not the requested Interest Period has been consented to by all the Lenders.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof. Each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Loan Notice shall specify (i) whether the applicable Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) the currency of the Loans to be borrowed and (vii) if
applicable, the Designated Borrower. If the applicable Borrower fails to specify
a currency in a Loan Notice requesting a Borrowing, then the Loans so requested
shall be made in Dollars. If the applicable Borrower fails to specify a Type of
Loan in a Loan Notice or if the applicable Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Eurocurrency Rate Loans with an Interest Period of
one month; provided that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month. Any automatic conversion to Eurocurrency Rate
Loans with an Interest Period of


21
CHAR1\1461746v12



--------------------------------------------------------------------------------





one month shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the applicable
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. No Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Loan and reborrowed in
the other currency.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to
Eurocurrency Rate Loans or continuation of Loans denominated in a currency other
than Dollars, in each case as described in the preceding subsection. In the case
of a Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan in an Alternative Currency, in each
case on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Borrowing, Section 4.01), the Administrative Agent
shall make all funds so received available to the Company or the other
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of such Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the applicable Borrower.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, upon the
request of the Required Lenders, (i) no Loans denominated in Dollars shall be
converted to or continued as Eurocurrency Rate Loans without the consent of the
Required Lenders and (ii) no Loans denominated in any Alternative Currency shall
be continued as Eurocurrency Rate Loans with an Interest Period greater than one
month without the consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Company, the
applicable Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company, the applicable
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Loans.

2.03    Prepayments.
(a)    Any Borrower may, upon notice to the Administrative Agent from such
Borrower, at any time or from time to time voluntarily prepay Loans in whole or
in part without premium or penalty; provided that (i) such notice must be in a
form acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 1:00 p.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(B) four Business Days (or five Business Days in the case of prepayment of Loans
denominated in Special Notice Currencies) prior to any date of prepayment


22
CHAR1\1461746v12



--------------------------------------------------------------------------------





of Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) on the
date of prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate
Loans denominated in Dollars shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; (iii) any prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies shall be a whole
multiple of $1,000,000; and (iv) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by a Borrower, such Borrower shall make such prepayment, and the
payment amount specified in such notice shall be due and payable, on the date
specified in the applicable notice; provided that if such notice is given in
connection with a full or partial refinancing of the Commitments, such notice
may condition the prepayment upon the effectiveness of such refinancing
Indebtedness, in which case such notice may be revoked by such Borrower (by
notice to the Administrative Agent on or prior to the date of such prepayment)
if such condition is not satisfied. Any prepayment of a Eurocurrency Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.13, each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.
(b)    If the Administrative Agent notifies the Borrowers at any time that (i)
solely as a result of fluctuations in currency exchange rates, the Total
Outstandings at such time exceed an amount equal to 105% of the Aggregate
Commitments then in effect or (ii) other than as a result of fluctuations in
currency exchange rates, the Total Outstandings at such time exceed the
Aggregate Commitments then in effect, then, in either case, within two Business
Days after receipt of such notice, the Borrowers shall prepay Loans in an
aggregate amount at least equal to such excess.
(c)    If the Administrative Agent notifies the Borrowers at any time that (i)
solely as a result of fluctuations in currency exchange rates, the Outstanding
Amount of all Loans denominated in Alternative Currencies at such time exceeds
an amount equal to 105% of the Alternative Currency Sublimit then in effect or
(ii) other than as a result of fluctuations in currency exchange rates, the
Outstanding Amount of all Loans denominated in Alternative Currencies at such
time exceeds the Alternative Currency Sublimit then in effect, then, in either
case, within two Business Days after receipt of such notice, the Borrowers shall
prepay Loans in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Alternative
Currency Sublimit then in effect.

2.04    Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 1:00 p.m.
three Business Days prior to the date of termination or reduction (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), (ii) any such partial reduction shall be (unless the Aggregate
Commitments are less than such amount) a whole multiple of $1,000,000, (iii) the
Company shall not terminate or reduce the Aggregate Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Alternative Currency
Sublimit exceeds the amount of the Aggregate Commitments, such Alternative
Currency Sublimit shall be automatically reduced by the amount of such excess.
The Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. The amount of any such
Aggregate Commitment reduction shall not be applied to the Alternative Currency
Sublimit unless otherwise specified by the Company. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage.


23
CHAR1\1461746v12



--------------------------------------------------------------------------------





All fees accrued pursuant to Section 2.07(a) until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

2.05    Repayment of Loans. Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Loans made to such Borrower and
outstanding on such date.

2.06    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing or conversion date at a rate per annum equal to the Base Rate plus the
Applicable Rate.
(b)    If any amount payable by any Loan Party under any Loan Document is not
paid when due (after giving effect to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, then such overdue amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.07    Fees.
(a)    Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Aggregate Commitments exceed the sum of the Outstanding
Amount of Loans, subject to adjustment as provided in Section 2.13. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
(b)    Other Fees. The Company shall pay to the Administrative Agent for its own
account, in Dollars, fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.08    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed (including the first day, but excluding
the last day). All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (including the first day, but
excluding the last day) (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on


24
CHAR1\1461746v12



--------------------------------------------------------------------------------





which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.10(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error. With respect to all Non-LIBOR Quoted Currencies, the
calculation of the applicable interest rate shall be determined in accordance
with market practice.

2.09    Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to such Borrower in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

2.10    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 4:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, if the Administrative Agent
reasonably determines that it is required to do so for legal, operational or
regulatory reasons, the Administrative Agent may require that any payments due
under this Agreement be made in the United States. For purposes of the preceding
sentence, a payment shall be treated as made in the United States if a wire
transfer is made through a bank located in the United States at the direction of
a Borrower. If, for any reason, any Borrower is prohibited by any Law from
making any required payment hereunder in an Alternative Currency, such Borrower
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 4:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.


25
CHAR1\1461746v12



--------------------------------------------------------------------------------





(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by a Borrower shall
be without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(ii)    Payments by the Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Borrowing set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 11.04(c) are several and
not joint. The failure of any Lender to make any Loan or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 11.04(c).


26
CHAR1\1461746v12



--------------------------------------------------------------------------------





(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.11    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to the Company or any other Borrower or any Affiliate of any of the
foregoing (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.12    Extension of Maturity Date.
(a)    Requests for Extension. The Borrowers may (but only on three separate
occasions during the term of this Agreement), by notice to the Administrative
Agent (who shall promptly notify the Lenders), request that each Lender extend
such Lender’s Maturity Date for an additional 364 days from the Maturity Date
then in effect hereunder (the “Existing Maturity Date”).
(b)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent not later
than the date (the “Notice Date”) that is 15 days subsequent to the date the
Borrowers request an extension of the Maturity Date, advise the Administrative
Agent whether or not such Lender agrees to such extension (and each Lender that
determines not to so extend its Maturity Date (a “Non‑Extending Lender”)) shall
notify the Administrative Agent of such fact promptly after such determination
(but in any event no later than the Notice Date) and any Lender that does not so
advise the Administrative Agent on or before the Notice Date shall be deemed to
be a Non‑Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Borrowers of each Lender’s determination under this Section no later
than the date 15 days after the Notice Date.




27
CHAR1\1461746v12



--------------------------------------------------------------------------------





(d)    Additional Commitment Lenders. The Company shall have the right to
replace each Non‑Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) as provided in Section 11.13; provided that each of such
Additional Commitment Lenders shall enter into an Assignment and Assumption
pursuant to which such Additional Commitment Lender shall, effective as of the
Existing Maturity Date, undertake a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).
(e)    Extension of Existing Maturity Date. If there are no Non-Extending
Lenders or all of the Non-Extending Lenders are replaced by Additional
Commitment Lenders as set forth in clause (d) of this Section, effective as of
the Existing Maturity Date, the Maturity Date of each Lender that has agreed to
so extend its Maturity Date and of each Additional Commitment Lender shall be
extended to the date falling 364 days after the Existing Maturity Date (except
that, if such date is not a Business Day, such Maturity Date as so extended
shall be the immediately preceding Business Day) and each Additional Commitment
Lender shall thereupon become a “Lender” for all purposes of this Agreement. If
there are any Non-Extending Lenders that are not replaced in accordance with
clause (d) above, the Borrowers may (x) withdraw their request for an extension
and the Existing Maturity Date will remain in effect or (y) on the Existing
Maturity Date, pay any such Non-Extending Lender in full for all principal,
interest and other amounts owing to such Non-Extending Lender under this
Agreement, reduce the Aggregate Commitments of the Lenders by the amount of the
Commitments of such Non-Extending Lenders, and extend the Maturity Date to the
date falling 364 days after the Existing Maturity Date (except that, if such
date is not a Business Day, such Maturity Date as so extended shall be the
immediately preceding Business Day).
(f)    Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, each Borrower shall deliver to the Administrative Agent a
certificate (together with resolutions adopted by such Borrower approving or
otherwise consenting to such extension) on or prior to the Existing Maturity
Date signed by a Responsible Officer of such Borrower certifying that, before
and after giving effect to such extension, (i) the representations and
warranties contained in Article V (and, in the case of a Designated Borrower, in
its Designated Borrower Request and Assumption Agreement) are true and
correct in all material respects (except to the extent that such representations
and warranties are already qualified by materiality, in which case they shall be
true and correct in all respects) on and as of such date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects (except to the
extent that such representations and warranties are already qualified by
materiality, in which case they shall be true and correct in all respects) as of
such earlier date, and except that for purposes of this Section, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements delivered
(or otherwise made available) pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (ii) no Default exists. In addition, on the Maturity Date
of each Non-Extending Lender, the Borrowers shall prepay any Loans outstanding
on such date (and pay any additional amounts required pursuant to Section 3.05)
to the extent necessary to keep outstanding Loans ratable with any revised
Applicable Percentages of the respective Lenders effective as of such date.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.11 or 11.01 to the contrary.

2.13    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


28
CHAR1\1461746v12



--------------------------------------------------------------------------------





(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Company may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Event of Default exists, to the payment of
any amounts owing to the Company as a result of any judgment of a court of
competent jurisdiction obtained by the Company against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder. Any payments, prepayments
or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this Section shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.07(a) for any period during which that Lender is a
Defaulting Lender (and the Company shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(b)    Defaulting Lender Cure. If the Company and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while that Lender was a
Defaulting Lender; and provided further that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

2.14    Designated Borrowers.


29
CHAR1\1461746v12



--------------------------------------------------------------------------------





(a)    The Company may at any time, upon not less than 10 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
additional Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower, subject to the approval of each of the Lenders, to receive Loans
hereunder by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit E-1 (a “Designated Borrower
Request and Assumption Agreement”). The parties hereto acknowledge and agree
that prior to any Applicant Borrower becoming entitled to utilize the credit
facilities provided for herein the Administrative Agent and the Lenders shall
have received (i) such supporting resolutions, incumbency certificates and
opinions of counsel, (ii) at least 5 Business Days prior to the effective date
for such Applicant Borrower becoming a Designated Borrower hereunder, if
reasonably requested by a Lender, other information and documentation (all such
information and documentation, the “Regulatory Information”) that is required
with respect to this Agreement by regulatory authorities under applicable “Know
Your Customer” and anti-money laundering rules and regulations, including OFAC
and the PATRIOT Act, in each case of (i) and (ii) above, in form, content and
scope reasonably satisfactory to the Administrative Agent, as may be required by
the Administrative Agent or the Required Lenders in their sole discretion, and
(iii) Notes signed by such new Borrowers to the extent any Lenders so require.
If the Administrative Agent and each of the Lenders agree that an Applicant
Borrower shall be entitled to receive Loans hereunder, then promptly following
receipt of all such requested resolutions, incumbency certificates, opinions of
counsel and Regulatory Information, the Administrative Agent shall send a notice
in substantially the form of Exhibit E-2 (a “Designated Borrower Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement.
(b)    The Obligations of each Designated Borrower shall be guaranteed by the
Company pursuant to the Guaranty contained in Article X. Notwithstanding
anything contained to the contrary herein or in any other Loan Document and
without in any way limiting the obligations of the Company in Article X or
otherwise, (i) no Designated Borrower shall be obligated with respect to any
Obligations of the Company or of any other Designated Borrower, (ii) the
Obligations owed by a Designated Borrower shall be several and not joint with
the Obligations of the Company or of any other Designated Borrower and (iii) no
Designated Borrower shall be obligated as a guarantor under Article X with
respect to the Guarantee Obligations.
(c)    Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section hereby irrevocably appoints the Company as its agent
for purposes of (i) the giving and receipt of notices and (ii) the receipt of
the proceeds of any Loans made by the Lenders to any such Designated Borrower
hereunder. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to each
Designated Borrower.
(d)    The Company may from time to time, upon not less than three (3) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such; provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.


30
CHAR1\1461746v12



--------------------------------------------------------------------------------






ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(i)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.
(ii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Tax Indemnifications. (i) Without duplication of amounts paid in Section
3.01(a), each of the Loan Parties shall, and does hereby, severally indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or


31
CHAR1\1461746v12



--------------------------------------------------------------------------------





not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided, that the Loan Parties shall not be
obligated to make payment to any Recipient pursuant to this Section 3.01(c) in
respect of penalties, interest and other liabilities attributable to any
Indemnified Taxes if (x) written demand therefor has not been made by such
Recipient within 60 days from the date on which such Recipient received written
notice of the imposition of Indemnified Taxes by the relevant Governmental
Authority, but only to the extent such penalties, interest and other similar
liabilities are attributable to such failure or delay by the Recipient in making
such written demand, (y) such penalties, interest and other liabilities have
accrued after the relevant Loan Party had indemnified or paid an additional
amount due as of the date of such payment pursuant to this Section 3.01 or (z)
such penalties, interest and other liabilities are attributable to the gross
negligence or willful misconduct of any of the Recipients or their Affiliates. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. If the Administrative Agent or any Lender
receives a written notice of Tax assessment from any Governmental Authority
regarding any Tax in respect of which indemnification may be required pursuant
to this Section 3.01(c), the Administrative Agent or such Lender shall notify
the Company within 120 days following the receipt of such notice that such
notice has been received; provided that the failure of the Administrative Agent
or the Lender to provide such notice shall not relieve the Loan Parties of the
obligation to make any indemnification payment under this Agreement, unless the
delay is more than two years from the date of receipt of such notice, in which
case the Company shall have no obligation to make any indemnification payment
under this Agreement. Each of the Loan Parties shall, and does hereby, severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.
(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (w) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Party to do so), (x) the Administrative Agent and the
Loan Party, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register, (y) the Administrative Agent and the Loan
Party, as applicable, against any Taxes incurred by or asserted against the
Administrative Agent or the Loan Party by any Governmental Authority as a result
of the failure by such Lender to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered pursuant
to subsection (e) and (z) the Administrative Agent and the Loan Party, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any related losses, claims, liabilities, penalties,
interest and reasonable expenses (including the reasonable fees, charges and
disbursements of any counsel for the Borrowers or the Administrative Agent)
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this clause (ii).
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section, the Company shall deliver to the Administrative Agent
or the Administrative Agent shall deliver to the Company, as the


32
CHAR1\1461746v12



--------------------------------------------------------------------------------





case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Company or the Administrative Agent, as the case may be (it
being understood that any failure of the Administrative Agent to so notify shall
not relieve the Loan Parties of their indemnification obligations hereunder).
(e)    Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Company and the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or the taxing authorities of a jurisdiction
pursuant to such applicable law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B)
required by applicable law other than the Code or the taxing authorities of the
jurisdiction pursuant to such applicable law to comply with the requirements for
exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,
A.    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W‑9 certifying that such Lender is exempt from U.S. federal backup
withholding tax and Bank of America as Administrative Agent shall deliver, on or
prior to the Closing Date and from time to time upon the reasonable request of
the Company, a properly completed and executed copy of IRS Form W-9; provided
that, if Bank of America fails to provide such IRS Form W-9 upon request of the
Company, the Company’s sole remedy shall be to withhold to the extent required
by the applicable Treasury Regulations;
B.    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
1.    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,


33
CHAR1\1461746v12



--------------------------------------------------------------------------------





IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
2.    executed copies of IRS Form W-8ECI;
3.    in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
4.    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by copies of IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-4 on behalf of each such direct and indirect partner;
C.    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
D.    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect, it shall update


34
CHAR1\1461746v12



--------------------------------------------------------------------------------





such form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section, it shall pay to such Loan Party an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by a Loan Party under this Section with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.
(g)    Contesting Indemnified Taxes. If any Loan Party determines in good faith
that a reasonable basis exists for contesting any Indemnified Taxes for which
additional amounts have been paid or are due under this Section 3.01, the
Administrative Agent or Lender (as applicable) shall use reasonable efforts to
cooperate with such Loan Party in challenging such Indemnified Taxes, at the
Loan Party’s expense, if so requested by the Loan Party in writing; provided
that nothing in this Section 3.01(g) shall obligate the Administrative Agent or
any Lender to take any action that, in its reasonable judgment, would be
materially disadvantageous to such Person.
(h)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02    Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans, shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay all Eurocurrency
Loans of such Lender in the affected currency or currencies or, if applicable
and such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans
of such Lender in Dollars to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to


35
CHAR1\1461746v12



--------------------------------------------------------------------------------





the Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

3.03    Inability to Determine Rates. If in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof, (a) (i) the
Administrative Agent reasonably determines that deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or in connection with an
existing or proposed Base Rate Loan (in each case with respect to this clause
(a), “Impacted Loans”), or (b) the Administrative Agent or the Required Lenders
reasonably determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Company, each other Borrower and each Lender. Thereafter, (x) the obligation of
the Lenders to make or maintain Eurocurrency Rate Loans in the affected
currency or currencies shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company and each
other Borrower may revoke any pending request for a Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans in the affected currency or
currencies (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this Section, the Administrative Agent, the Borrowers
and the Required Lenders, may establish an alternative interest rate for the
Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (a) of the
first sentence of this Section, (2) the Administrative Agent or the Required
Lenders notify the Administrative Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (3) any Lender reasonably determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.

3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:


36
CHAR1\1461746v12



--------------------------------------------------------------------------------





(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below); or
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurocurrency Rate Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Company will pay (or
cause the applicable Designated Borrower to pay) to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered. This Section 3.04 shall not apply to Taxes,
which shall be governed exclusively by Section 3.01.
(b)    Capital Requirements. If any Lender reasonably determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time the Company will pay (or cause the applicable Designated
Borrower to pay) to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
in reasonable detail the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section and delivered to the Company shall be conclusive absent
manifest error. Such Lender shall also certify that it is generally charging
such costs to similarly situated customers of the applicable Lender under
agreements having provisions similar to this Section 3.04 after consideration of
such factors as such Lender then reasonably determines to be relevant (which
determination shall be made in good faith). The Company shall pay (or cause the
applicable Designated Borrower to pay) such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that no Borrower shall be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 120 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 120-day period referred to above shall be extended to
include the period of retroactive effect thereof).
(e)    Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such


37
CHAR1\1461746v12



--------------------------------------------------------------------------------





reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive). Such Lender shall deliver
a certificate to the Borrower setting forth in reasonable detail a calculation
of such actual costs incurred by such Lender and shall certify that it is
generally charging such costs to similarly situated customers of the applicable
Lender under agreements having provisions similar to this Section 3.04 after
consideration of such factors as such Lender then reasonably determines to be
relevant (which determination shall be made in good faith). The Company shall
pay such Lender the amount shown as due on any such certificate on each date on
which interest is payable on such Loan. If a Lender fails to give notice 30 days
prior to the relevant Interest Payment Date, such additional interest or costs
shall be due and payable 30 days from receipt of such notice.

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to promptly compensate) such Lender
for and hold such Lender harmless from any loss (other than lost profit), cost
or expense incurred by it (other than by reason of such Lender being a
Defaulting Lender) as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;
(c)    any failure by any Borrower to make payment of any Loan (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13;
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section, each Lender shall be
deemed to have funded each Eurocurrency Rate Loan made by it at the Eurocurrency
Rate for such Loan by a matching deposit or other borrowing in the offshore
interbank market for such currency for a comparable amount and for a comparable
period, whether or not such Eurocurrency Rate Loan was in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any Loan
to a Borrower through any Lending Office; provided that the exercise of this
option shall not affect the obligation of such Borrower to repay the Loans in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires any Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such


38
CHAR1\1461746v12



--------------------------------------------------------------------------------





Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay (or cause the applicable Designated Borrower to pay) all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with Section
11.13.

3.07    Survival. All obligations of the Loan Parties under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO BORROWINGS

4.01    Conditions of Initial Loan. The obligation of each Lender to make its
initial Loan hereunder is subject to satisfaction of the following conditions
precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
(to the extent applicable) be (1) originals or copies (followed promptly by
originals) unless otherwise specified, (2) properly executed by a Responsible
Officer of the signing Loan Party, (3) dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and (4) in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;
(ii)    Notes executed by the Company in favor of each Lender requesting Notes;
(iii)    a certificate of the Secretary or an Assistant Secretary of the Company
certifying names and true signatures of officers of the Company authorized to
execute and deliver this Agreement and the Notes and the other documents to be
delivered hereunder from time to time;
(iv)    certified copies of the resolutions of the Board of Directors of the
Company approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action with respect to this Agreement and the Notes,
including copies of the certificate of incorporation and bylaws of the Company
and a certificate of good standing with respect to the Company dated within 30
days of the Closing Date (or such longer period as agreed to by the
Administrative Agent in its sole discretion), such certificate to be issued by
the appropriate officer of the jurisdiction of organization of the Company;
(v)    a favorable opinion of Sidley Austin LLP, special U.S. counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;


39
CHAR1\1461746v12



--------------------------------------------------------------------------------





(vi)    a certificate signed by a Responsible Officer of the Company certifying
(A) no Default exists on the date hereof; (B) that there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
would be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect; and (C) the current Debt Ratings; and
(vii)    all Regulatory Information reasonably requested by a Lender at least
five (5) Business Days prior to the Closing Date.
(b)    Any fees required to be paid to the Arrangers, the Administrative Agent
and the Lenders on or before the Closing Date shall have been paid.
(c)    Unless waived by the Administrative Agent, the Company shall have paid
(subject to such limitations as shall have been agreed between the
Administrative Agency and the Company) all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced at least three Business Days
prior to the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).
(d)    The Administrative Agent shall have received evidence that, prior to or
simultaneously on the Closing Date, the Credit Agreement, dated as of September
5, 2014, among the Borrowers, the lenders party thereto and Bank of America, as
administrative agent, has been terminated and all amounts owing thereunder have
been paid in full.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02    Conditions to all Borrowings. The obligation of each Lender to honor any
Loan Notice (other than a Loan Notice requesting only a conversion of Loans to
the other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:
(a)    The representations and warranties of (i) the Borrowers contained in
Article V (other than Sections 5.05(c) and 5.06) and (ii) each applicable
Designated Borrower contained in each Designated Borrower Request and Assumption
Agreement (other than Sections 5.05(c) and 5.06 to the extent incorporated by
reference therein) shall be true and correct in all material respects (except to
the extent that such representations and warranties are already qualified by
materiality, in which case they shall be true and correct in all respects) on
and as of the date of such Borrowing, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except to the
extent that such representations and warranties are already qualified by
materiality, in which case they shall be true and correct in all respects) as of
such earlier date, and except that for purposes of this Section, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01.
(b)    No Default shall exist, or would result from such proposed Borrowing or
from the application of the proceeds thereof.


40
CHAR1\1461746v12



--------------------------------------------------------------------------------





(c)    The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.
(d)    If the applicable Borrower is a Designated Borrower, then the conditions
of Section 2.14 to the designation of such Borrower as a Designated Borrower
shall have been met.
(e)    In the case of a Borrowing to be denominated in an Alternative Currency
(other than Euro, Sterling or Yen), there shall not have occurred any change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent or the Required Lenders would make it impracticable for
such Borrowing to be denominated in the relevant Alternative Currency.
Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurocurrency Rate Loans) submitted by a
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

5.01    Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization and (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to execute, deliver and perform its
obligations under the Loan Documents to which it is a party.

5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person; or
(c) violate any Law; except in any case for clauses (a), (b) or (c) where such
violations would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.

5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document other than (i) those that have already
been obtained and are in full force and effect and (ii) approvals, consents,
exemptions, authorizations, actions and notices the absence of which would not
reasonably be expected to result in a Material Adverse Effect.

5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or


41
CHAR1\1461746v12



--------------------------------------------------------------------------------





other Laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.
(b)    The unaudited consolidated balance sheet of the Company and its
Subsidiaries dated March 31, 2016, and the related consolidated statements of
income or operations, stockholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise noted therein, subject to normal year-end audit adjustments and the
omission of certain information and footnote disclosures as permitted under the
rules of the SEC.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Company or any of its Subsidiaries or against any of their properties or
revenues that (i) either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect that has not been publicly disclosed
(with reasonable specificity) prior to the date of this Agreement or (ii)
purport to enjoin or restrain the execution or delivery of this Agreement or any
other Loan Document, or any of the transactions contemplated hereby.

5.07    Taxes. The Company has filed all Federal income tax returns, and the
Company and its Subsidiaries have filed all other material tax returns and
reports required to be filed, and have paid all Federal and other material Taxes
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except (i) those which are being contested in good faith by
appropriate proceedings diligently conducted or (ii) the non-payment of which
would not reasonably be expected to result in a Material Adverse Effect.

5.08    ERISA Compliance. Except as would not reasonably be expected to result
in a Material Adverse Effect, either individually or in the aggregate: (i) no
ERISA Event has occurred, and the Company is not aware of any fact, event or
circumstance that would reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) the Company and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained by the Company;
(iii) neither the Company nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are delinquent under Section 4007 of ERISA;
and (iv) neither the Company nor any ERISA Affiliate has engaged in a
transaction that is subject to Section 4069 or Section 4212(c) of ERISA and
(v) no Pension Plan has been terminated by the plan administrator thereof nor by
the PBGC, and no event or circumstance


42
CHAR1\1461746v12



--------------------------------------------------------------------------------





has occurred or exists that would reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

5.09    Investment Company Act. Neither the Company nor any other Borrower is or
is required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.10    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

5.11    Anti-Corruption. (a) No Borrower nor any Subsidiary thereof is in
violation of the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, or other similar anti-corruption legislation in other
jurisdictions applicable to any Borrower or any Subsidiary from time to time,
the effect of which is or would reasonably be expected to be material to the
Borrowers and their
Subsidiaries taken as a whole and (b) the Borrowers have instituted and
maintained policies and procedures reasonably designed to promote and achieve
compliance with such laws.

5.12    Sanctions. Neither the Borrowers, nor any of their respective
Subsidiaries, nor, to the knowledge of the Borrowers, any director, officer or
employee thereof, is an individual or entity that is (i) currently the subject
or target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by the United States federal
government (including, without limitation, OFAC), the European Union or Her
Majesty’s Treasury or (iii) located, organized or resident in a Designated
Jurisdiction.

5.13    EEA Financial Institution. The Company is not an EEA Financial
Institution.

ARTICLE VI.

AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Company shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each Material Subsidiary to:

6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender:
(a)    as soon as available, but in any event within 120 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in stockholders’ equity, and cash
flows for such fiscal year, prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, it being agreed that delivery of
the Company’s annual report on Form 10-K will satisfy this requirement; and
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Company’s fiscal year then
ended, and the related


43
CHAR1\1461746v12



--------------------------------------------------------------------------------





consolidated statements of changes in stockholders’ equity, and cash flows for
the portion of the Company’s fiscal year then ended, certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Company as having been prepared in accordance with GAAP, subject only to normal
year-end audit adjustments and the omission of certain information and footnote
disclosures as permitted under the rules of the SEC, it being agreed that
delivery of the Company’s quarterly report on Form 10-Q will satisfy this
requirement.
As to any information contained in materials furnished pursuant to
Section 6.02(a), the Company shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender:
(a)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all
annual, regular, periodic and special reports and registration statements which
the Company may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
(b)    promptly, but not later than five Business Days after the publication of
any change by Moody’s or S&P in the Company’s Debt Rating, notice of such
change; and
(c)    promptly following any reasonable request therefor, such additional
information regarding the financial condition of the Company or any Loan Party’s
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request; provided that the
Administrative Agent and the Lenders shall only be permitted to make a request
under this subclause (c) during the existence of a Default.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(a) shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; (ii) on
which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent) or (iii) on which the Company posts such documents at
www.sec.gov. The Administrative Agent shall have no obligation to request the
posting or other electronic delivery of the documents referred to above and in
any event shall have no responsibility to monitor compliance by the Company.
Each Borrower hereby acknowledges that the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of each Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
DebtDomain, IntraLinks, Syndtrak, ClearPar, or another similar electronic system
(the “Platform”). Each Borrower further acknowledges and agrees that (x) all
Borrower Materials will be treated as private and may contain material nonpublic
information with respect to the Company or its securities for purposes of United
States federal and state securities Laws (“MNPI”); and (y) the Administrative
Agent will treat all Borrower Materials as being suitable only for posting on a
portion of the Platform not designated “PUBLIC”, “Public Investor”, “Public
Lender” or a like term. Furthermore, the Company shall be under no obligation to
mark any Borrower Materials “PUBLIC”.


44
CHAR1\1461746v12



--------------------------------------------------------------------------------






6.03    Notices. Promptly after any Responsible Officer of the Company obtaining
actual knowledge thereof, notify the Administrative Agent and each Lender, (a)
of the occurrence of any Default; and (b) any dispute, litigation,
investigation, proceeding or suspension between the Company or any Subsidiary
and any Governmental Authority or the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, in each case that has resulted or would reasonably be expected to
result in a Material Adverse Effect. Each notice pursuant to this Section shall
be accompanied by a statement of a Responsible Officer of the Company setting
forth details of the occurrence referred to therein and stating what action the
Company or applicable Subsidiary has taken and proposes to take with respect
thereto.

6.04    Payment of Taxes. Pay and discharge as the same shall become due and
payable, all Taxes upon it or its properties or assets that, if not paid, would
reasonably be expected to result in a Material Adverse Effect, unless such Taxes
are being contested in good faith by appropriate proceedings diligently
conducted.

6.05    Preservation of Existence, Etc. In the case of each Loan Party, preserve
and maintain its corporate existence and the rights, licenses and permits
material to the conduct of its business; provided that the foregoing shall not
prohibit any transaction permitted under Section 7.02.

6.06    Compliance with Laws. Comply in all material respects with the
requirements of all Laws (including all anti-corruption Laws) and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith would not
reasonably be expected to result in a Material Adverse Effect.

6.07    Books and Records. Maintain proper books of record and account that
permit the preparation of consolidated financial statements of the Company
materially in accordance with GAAP.

6.08    Use of Proceeds. Use the proceeds of each Loan solely for working
capital, capital expenditures, acquisitions (including any related expenses,
earn-outs and deferred payments incurred in connection with any such
acquisition), payment of fees and expenses associated with this Agreement and
other general corporate purposes not in contravention of any Law or of any Loan
Document; provided that no Borrower will use the proceeds of the Loans in a
manner that violates Regulation U issued by the FRB.

6.09    Anti-Corruption Laws. Maintain policies and procedures reasonably
designed to promote and achieve compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.

ARTICLE VII.

NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied:

7.01    Liens. The Company shall not, nor shall it permit any Subsidiary to
create or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than the following:
(a)    Liens pursuant to any Loan Document;


45
CHAR1\1461746v12



--------------------------------------------------------------------------------





(b)    Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals, replacements or extensions thereof, provided that (i) the property
covered thereby is not changed (other than additions and improvements thereto)
and (ii) the principal amount secured or benefited thereby is not increased
(other than as a result of pay-in-kind interest);
(c)    Liens for Taxes not yet delinquent or which are being contested in good
faith and by appropriate proceedings diligently conducted;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
workmen’s, landlords’, bailees’ or other like Liens arising in the ordinary
course of business;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, employee benefit plans from time to time in effect, other than any
Lien imposed by ERISA;
(f)    Liens (i) incurred in the ordinary course of business to secure the
performance of tenders, statutory or regulatory obligations, surety, stay,
customs and appeal bonds, statutory bonds, bids, leases, government contracts,
trade contracts, performance and return of money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money) or (ii)
arising by virtue of deposits made in the ordinary course of business to secure
liability for premiums to insurance carriers;
(g)    easements, rights-of-way, restrictions (including zoning restrictions),
licenses, encroachments, protrusions and other similar charges or encumbrances,
and minor title deficiencies, affecting real property which, in the aggregate,
are not substantial in amount, and which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;
(h)    Liens securing Indebtedness in respect of operating leases or capital
leases (including lease lines, interim lease lines or progress payment
agreements entered into in connection with or under capital leases), Synthetic
Lease Obligations, purchase money obligations and other obligations, in each
case, the proceeds of which are used in whole or in part to design, acquire,
install or construct or make progress or milestone payments with respect to
fixed or capital assets or improvements with respect thereto, or securing other
obligations of the Company or any of its Subsidiaries in respect of any lease,
and in each case of any of the foregoing, or any refinancings, refundings,
renewals, amendments or extensions thereof; provided, that such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness or otherwise subject to such lease;
(i)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(j)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any
Subsidiary;
(k)    (i) bankers’ Liens, rights of setoff, revocation, refund, chargeback or
overdraft protection, and other similar Liens existing solely with respect to
cash and cash equivalents on deposit in one or more accounts maintained by the
Company or any Subsidiary, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements and (ii) Liens or rights of setoff against credit balances
of the Company or any Subsidiary with credit card issuers or credit card
processors or amounts owing by


46
CHAR1\1461746v12



--------------------------------------------------------------------------------





payment card issuers or payment card processors to Borrower or any of its
Subsidiaries in the ordinary course of business;
(l)    (i) licenses, releases, immunities or other rights under, to or of
intellectual property granted by the Company or any Subsidiary in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Company and its Subsidiaries and (ii) Liens arising
from leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which (A) would not reasonably be expected to have a
Material Adverse Effect and (B) do not secure any Indebtedness;
(m)    the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases, consignment of goods or private label
credit card programs in the United States, in any case, entered into or
otherwise consummated in the ordinary course of business;
(n)    Liens arising under repurchase agreements, reserve repurchase agreements,
securities lending and borrowing agreements and similar transactions, in each
case entered into or otherwise consummated in the ordinary course of business;
(o)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(p)    Liens incurred in connection with the purchase or shipping of goods or
assets on the related goods or assets and proceeds thereof in favor of the
seller or shipper of such goods or assets or pursuant to customary reservations
or retentions of title arising in the ordinary course of business and in any
case not securing Indebtedness;
(q)    Liens consisting of contractual obligations of any Loan Party to sell or
otherwise Dispose of assets;
(r)    inchoate Liens arising under ERISA to secure current service pension
liabilities as they are incurred under the provisions of employee benefit plans
from time to time in effect;
(s)    Liens arising from obligations under Swap Contracts entered into in the
ordinary course of business and not for speculative purposes;
(t)    Other Permitted Liens and any renewals, replacements or extensions
thereof, provided, that such Liens do not at any time encumber any property
other than the property subject to such Other Permitted Liens prior to such
renewal, replacement or extension;
(u)    Liens securing letters of credit; provided, that at the time of
incurrence of any such Lien, the aggregate outstanding face amount of letters of
credit secured by Liens permitted under this Section 7.01 shall not exceed
$250,000,000;
(v)    Liens arising from any monetization, securitization or other financing of
leases, loans, accounts receivable or other receivables (including any related
rights or claims); provided, that such Liens do not encumber any property or
assets other than the leases, loans, accounts receivable or other receivables
(including any related rights or claims) subject to such monetization,
securitization or other financing, property securing or otherwise related to
such leases, loans, accounts receivable or other receivables, and any proceeds
of the foregoing; and




47
CHAR1\1461746v12



--------------------------------------------------------------------------------





(w)    other Liens not expressly permitted by clauses (a) through (v) above;
provided that the aggregate principal amount of outstanding Indebtedness secured
by such other Liens does not, at the time of, and after giving effect to the
incurrence of such Indebtedness, exceed 20% of Consolidated Tangible Net Worth
as of the end of the most recent fiscal quarter for which financial statements
have been delivered (or otherwise made available) pursuant to Section 6.01.
Neither this Section 7.01 nor Section 7.02(b) below shall apply to any “margin
stock” (within the meaning of Regulation U issued by the FRB) in excess of 25%
in value of the assets of the Company and its Subsidiaries, taken as a whole.

7.02    Fundamental Changes. No Loan Party shall, directly or indirectly:
(a)    Merge, dissolve, liquidate, consolidate with or into another Person,
except that, so long as no Default exists or would result therefrom, a Borrower
may merge or otherwise consolidate with any Person if (a) such Borrower is the
surviving Person or (b) the surviving Person (i) is organized under the laws of
the United States (if the Company or a Designated Borrower that is a Domestic
Subsidiary) or the Laws of the jurisdiction in which such Borrower was organized
(if a Designated Borrower that is a Foreign Subsidiary), and (ii) assumes in
writing all of its Obligations pursuant to documentation reasonably satisfactory
to the Administrative Agent.
(b)    Dispose (or permit the Disposition) of (whether in one transaction or in
a series of transactions) any of its assets if such assets would, in the
aggregate, otherwise constitute all or substantially all of the assets of the
Company and its Subsidiaries (taken as a whole) (whether now owned or hereafter
acquired) to or in favor of any Person (other than any wholly-owned Subsidiary
of the Company).

7.03    Sanctions. No Loan Party shall directly or, to the knowledge of such
Loan Party, indirectly use the proceeds of any Loan, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or, to the knowledge of such Loan
Party, in any other manner that will result in a violation by any individual or
entity (including any individual or entity participating in the transaction,
whether as Lender, Arranger, Administrative Agent or otherwise) of Sanctions.

7.04    Anti-Corruption Laws. No Loan Party shall directly or, to the knowledge
of such Loan Party, indirectly use the proceeds of any Loan for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, or other similar anti-corruption legislation in other
jurisdictions applicable to any Loan Party from time to time.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an “Event of
Default”:
(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, and in the currency required hereunder, any amount of principal of
any Loan or (ii) within five (5) Business Days after the same becomes due or
payable, any interest on any Loan, or any fee due hereunder or any other amount
payable hereunder or under any other Loan Document; or


48
CHAR1\1461746v12



--------------------------------------------------------------------------------





(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a) or 6.05 (as to the
existence of a Loan Party) or Article VII; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed in any material
respect (and such failure continues for 30 days after written notice thereof
shall have been given to the Company by the Administrative Agent); or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect in any material respect
(except to the extent that such representation, warranty, certification or
statement of fact is already qualified by materiality, in which case it shall
constitute an Event of Default if any such representation, warranty,
certification or statement of fact is incorrect in any respect) when made or
deemed made; or
(e)    Cross-Acceleration. The Company or any Subsidiary (i) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Material Debt Amount or (ii) fails to observe or perform any other agreement
or condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, in each case of clause (i) and (ii) above, the effect of such
default or other event is to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any property
of any such Person having a value in excess of $500,000,000 and is not released,
vacated or fully bonded within 60 days after its issue or levy; or
(h)    Judgments. There is entered against the Company or any Material
Subsidiary one or more final and non-appealable judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding $500,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer has been notified and does not dispute
coverage) and (i) enforcement proceedings are commenced by any creditor upon
such judgment or order (other than the filing of a judgment Lien), or (ii) there
is a period of 60 consecutive days during which a stay of enforcement of such


49
CHAR1\1461746v12



--------------------------------------------------------------------------------





judgment, by reason of a pending appeal or otherwise, is not in effect or during
which judgment shall not have been satisfied, withdrawn or settled; or
(i)    ERISA. Any Loan Party shall incur liability that results in a Material
Adverse Effect as a result of the occurrence of any ERISA Event; or
(j)    Change of Control. There occurs any Change of Control.

8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers; or
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and reasonable disbursements of counsel to the
respective Lenders and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and


50
CHAR1\1461746v12



--------------------------------------------------------------------------------





Last, the balance, if any, after all of the Obligations have been paid in full,
to the Company or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Company nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower, any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


51
CHAR1\1461746v12



--------------------------------------------------------------------------------





The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Company or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non‑appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Company. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the written consent of the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30


52
CHAR1\1461746v12



--------------------------------------------------------------------------------





days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint, with the written consent of the
Company, a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, with the written
consent of the Company, appoint a successor. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers or other agency or arranger titles listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.


53
CHAR1\1461746v12



--------------------------------------------------------------------------------






9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 11.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

ARTICLE X.

COMPANY GUARANTY

10.01    Continuing Guaranty. The Company hereby absolutely and unconditionally
guarantees, as a guaranty of payment and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, of the Designated Borrowers
to the Credit Parties, arising hereunder or under any other Loan Document
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
the Credit Parties in connection with the collection or enforcement thereof, the
“Guarantee Obligations”). The Administrative Agent’s books and records showing
the amount of the Guarantee Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon the Company, and conclusive for
the purpose of establishing the amount of the Guarantee Obligations absent
manifest error. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guarantee Obligations or any
instrument or agreement evidencing any Guarantee Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Guarantee
Obligations which might otherwise constitute a defense to the obligations of the
Company under this Guaranty (other than full payment and performance), and the
Company hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to any or all of the foregoing.


54
CHAR1\1461746v12



--------------------------------------------------------------------------------






10.02    Rights of Credit Parties. The Company consents and agrees that the
Credit Parties may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof: (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Guarantee Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guarantee Obligations; (c) apply such security and direct the order or manner of
sale thereof as the Administrative Agent and the Lenders in their sole
discretion may determine; and (d) release one or more of any endorsers or other
guarantors of any of the Guarantee Obligations. Without limiting the generality
of the foregoing, the Company consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the Company
under this Guaranty or which, but for this provision, might operate as a
discharge of the Company under this Guaranty.

10.03    Certain Waivers. The Company waives (a) any defense arising by reason
of any disability or other defense of any Designated Borrower or any other
guarantors, or the cessation from any cause whatsoever (including any act or
omission of any Credit Party) of the liability of any Designated Borrower; (b)
any defense based on any claim that the Company’s obligations exceed or are more
burdensome than those of any Designated Borrower; (c) any benefit of and any
right to participate in any security now or hereafter held by any Credit Party;
(d) any defense arising from any law or regulation of any jurisdiction or any
other event affecting any term of an obligation of the Company; and (e) to the
fullest extent permitted by Law, any and all other defenses or benefits that may
be derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties (other than full payment and performance).
The Company expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Guarantee
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Guarantee Obligations. As provided
below, this Guaranty shall be governed by, and construed in accordance with, the
Laws of the State of New York.

10.04    Obligations Independent. The obligations of the Company hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guarantee Obligations and the obligations of any other guarantor, and a separate
action may be brought against the Company to enforce this Guaranty whether or
not any Designated Borrower or any other Person is joined as a party.

10.05    Subrogation. The Company shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any other
amounts payable under this Guaranty have been paid and performed in full (other
than unasserted indemnification, tax gross up, expense reimbursement or yield
protection obligations, in each case, for which no claim has been made) and the
Commitments are terminated. If any amounts are paid to the Company in violation
of the foregoing limitation, then such amounts shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Credit Parties
to reduce the amount of the Obligations, whether matured or unmatured.

10.06    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guarantee Obligations now or hereafter existing and
shall remain in full force and effect until all Obligations and any other
amounts payable under this Guaranty are paid in full in cash (other than
unasserted indemnification, tax gross up, expense reimbursement or yield
protection obligations, in each case, for which no claim has been made) and the
Commitments are terminated. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of any Designated Borrower or the Company is made, or
any of the Credit Parties exercises its right of setoff, in respect of the
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required


55
CHAR1\1461746v12



--------------------------------------------------------------------------------





(including pursuant to any settlement entered into by any of the Credit Parties
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Credit Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of Company under this paragraph shall survive termination of this
Guaranty.

10.07    Subordination. The Company hereby subordinates the payment of all
obligations and indebtedness of any Designated Borrower owing to the Company,
whether now existing or hereafter arising, including any obligation of any
Designated Borrower to Company as subrogee of the Credit Parties or resulting
from the Company’s performance under this Guaranty, to the indefeasible payment
in full in cash of all Obligations.

10.08    Stay of Acceleration. If acceleration of the time for payment of any of
the Guarantee Obligations is stayed, in connection with any case commenced by or
against any Designated Borrower under any Debtor Relief Laws, or otherwise, all
such amounts shall nonetheless be payable by the Company immediately upon demand
by the Credit Parties.

10.09    Condition of Designated Borrowers. The Company acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from each applicable Designated Borrower and any other guarantor such
information concerning the financial condition, business and operations of such
Designated Borrower and any such other guarantor as the Company requires, and
that none of the Credit Parties has any duty, and the Company is not relying on
the Credit Parties at any time, to disclose to the Company any information
relating to the business, operations or financial condition of any Designated
Borrower or any other guarantor (with the Company waiving any duty on the part
of the Credit Parties to disclose such information and any defense relating to
the failure to provide the same).

ARTICLE XI.

MISCELLANEOUS

11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrowers or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (ii) of the second proviso to this Section) any fees
or other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided,


56
CHAR1\1461746v12



--------------------------------------------------------------------------------





however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest at the Default Rate;
(e)    change Sections 2.04, 2.11 or 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(f)    amend Section 1.05 or the definition of “Alternative Currency” without
the written consent of each Lender;
(g)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or
(h)    release the Company from its Obligations under Article X hereof, without
the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (iii) this Agreement may be amended with only the written
consent of the Administrative Agent and the Borrowers solely to effect technical
or jurisdiction-specific amendments relating to (A) the availability of
Eurocurrency Rate Loans in an additional currency approved by the Administrative
Agent and the Lenders in accordance with Section 1.05 or (B) the designation of
a Foreign Subsidiary as a Designated Borrower approved by the Administrative
Agent and the Lenders in accordance with Section 2.14. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

11.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Company or any other Loan Party or the Administrative Agent, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices


57
CHAR1\1461746v12



--------------------------------------------------------------------------------





delivered solely to the Person designated by a Lender on its Administrative
Questionnaire then in effect for the delivery of notices that may contain MNPI).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Borrower’s, any other Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the platform, any other electronic platform or electronic
messaging service, or through the Internet other than for direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct of
the Agent Party as determined by a final and nonappealable judgment of a court
of competent jurisdiction.
(d)    Change of Address, Etc. Each of the Borrowers and the Administrative
Agent may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices


58
CHAR1\1461746v12



--------------------------------------------------------------------------------





and other communications hereunder by notice to the Company and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
(e)    Telephonic Notices. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 11.08 (subject to the terms of Section 2.11), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided further that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.11, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Company shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented out-of-pocket fees, charges
and disbursements of one counsel for the Administrative Agent (which, in the
case of subclause (i)(x) of this clause (a), shall be subject to such
limitations as shall be agreed between the Company and the Administrative Agent)
in connection with (x) the syndication of the credit facilities provided for
herein, as well as the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents and (y) the administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated)) and (ii) all reasonable
and documented out‑of‑pocket expenses incurred by the Administrative Agent or
any Lender (including the reasonable fees, charges and disbursements of one
counsel for the Administrative Agent and any Lender and, solely in the case of
an actual or potential conflict of interest, one additional legal counsel for
the Administrative Agent and any Lender, as needed to address any such actual or
potential conflict of interest) in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made


59
CHAR1\1461746v12



--------------------------------------------------------------------------------





hereunder, including all such reasonable and documented out‑of‑pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
(b)    Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of a single outside counsel,
excluding the allocated cost of internal counsel, and, solely in the case of an
actual or potential conflict of interest, one additional legal counsel for all
Indemnitees, as needed to address any such actual or potential conflict of
interest) incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Company or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Loan Party, and regardless of whether
any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any Related
Indemnitee, (y) result from a claim brought by the Company or any other Loan
Party against an Indemnitee for material breach by such Indemnitee or any
Related Indemnitee of its obligations hereunder or under any other Loan
Document, if the Company or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) relate to disputes among Indemnitees (other than
claims against any Indemnitee in its capacity as Administrative Agent or
Arranger in its capacity or fulfilling its role as such) that do not arise out
of or in connection with any act or omission of a Borrower or any of its
Affiliates. Without limiting the provisions of Section 3.01(c), this clause (b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim. For purposes of
this Section 11.04(b), “Related Indemnitee” means, with respect to any
Indemnitee, (i) any Subsidiary or Affiliate thereof, (ii) any director, officer
or employee of such Indemnitee or any Subsidiary or Affiliate thereof or (iii)
solely to the extent acting on behalf of or at the express instructions of any
of the foregoing, any agent or advisor of the foregoing.
(c)    Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided
further that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the


60
CHAR1\1461746v12



--------------------------------------------------------------------------------





Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.10(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no party hereto shall assert, and each party hereto hereby
waives and acknowledges that no other party hereto shall have, any claim against
any party hereto, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages (which
may include special, indirect, consequential or punitive damages asserted
against any such party hereto by a third party)) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof; provided, that
this clause (d) shall not in any way limit the indemnification or reimbursement
obligations of any party hereto under this Section 11.04, under any other
provision of this Agreement or under any other Loan Document. No Indemnitee
referred to in clause (b) of this Section shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, other than for direct or actual damages
resulting from the gross negligence, bad faith or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than 30 Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

11.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of


61
CHAR1\1461746v12



--------------------------------------------------------------------------------





a security interest subject to the restrictions of subsection (e) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
A.    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
B.    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $25,000,000 unless each of the Administrative Agent
and, so long as no Event of Default of the type referred to in clause (a), (f)
or (g) of Section 8.01 has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
A.    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default of the type
referred to in clause (a), (f) or (g) of Section 8.01 has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; and
B.    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.


62
CHAR1\1461746v12



--------------------------------------------------------------------------------





(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company, any other Borrower or any such Person’s Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, each Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).


63
CHAR1\1461746v12



--------------------------------------------------------------------------------





The entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrowers and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Company, any
Borrower or any such Person’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive. Each Lender that sells a participation agrees, at the Company’s request
and expense, to use reasonable efforts to cooperate with the Company to
effectuate the provisions of Section 3.06 with respect to any Participant. Each
Lender that sells a participation shall, acting as a non-fiduciary agent,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


64
CHAR1\1461746v12



--------------------------------------------------------------------------------






11.07    Treatment of Certain Information; Confidentiality. Subject to the last
sentence of this Section, each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to those of its Affiliates and
Related Parties who the Administrative Agent or any such Lender reasonably
determines needs to know such Information (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential in
accordance with the provisions of this Section), (b) to the extent required or
requested by any regulatory authority that has or claims to have jurisdiction
over such Person or its Related Parties (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantively the same as (or more restrictive than) those
of this Section, to any assignee of or any prospective assignee of, any of its
rights and obligations under this Agreement, (g) with the consent of the Company
or (h) to the extent such Information becomes publicly available other than as a
result of a breach of this Section. For purposes of this Section, “Information”
means all information received from the Company or any Subsidiary relating to
the Company or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Company or any Subsidiary.
Notwithstanding anything contained herein to the contrary, (x) nothing contained
in this Section shall supersede any nondisclosure or confidentiality provision
contained in any nondisclosure agreement, confidentiality agreement or other
similar agreement (any such agreement, a “Nondisclosure Agreement”) entered into
between the Company or any of its affiliates and any Lead Arranger, Lender or
any of their respective affiliates to the extent otherwise applicable to any
Information; it being understood and agreed that in the event of any conflict
between the provisions of this Section and the nondisclosure or confidentiality
provisions contained in any Nondisclosure Agreement as it relates to any
Information, the nondisclosure or confidentiality provision contained in such
Nondisclosure Agreement shall govern; and (y) whether or not any Loan Document
constitutes Information, the Loan Documents can be shared on a confidential
basis with (i) any Participant or prospective Participant hereunder, (ii) any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to any
Borrower and its obligations, this Agreement or payments hereunder, (iii) any
rating agency in connection with rating the Company or its Subsidiaries or the
credit facility provided hereunder or (iv) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facility provided
hereunder.

11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency, but excluding deposits in (i) trust
or other fiduciary accounts (to the extent of amounts held therein in trust in
the ordinary course of business on behalf of third parties who are not Loan
Parties), (ii) payroll accounts, (iii) health-savings accounts and worker’s
compensation accounts, (iv) withholding tax accounts and (v) zero balance
accounts used in the ordinary course of business) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Company or any other Loan
Party against any and all of the obligations of the Company or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or its Affiliates, irrespective of whether or not such obligations
of the Company or such Loan Party are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions


65
CHAR1\1461746v12



--------------------------------------------------------------------------------





of Section 2.13 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or Affiliates may have. Each Lender agrees to
notify the Company and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section,
if and to the extent that the enforceability of any provisions in this Agreement
relating to


66
CHAR1\1461746v12



--------------------------------------------------------------------------------





Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

11.13    Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(a)    the Company shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company or
applicable Designated Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE COMPANY, THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM


67
CHAR1\1461746v12



--------------------------------------------------------------------------------





OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW.
(c)    WAIVER OF VENUE. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN CLAUSE (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Company, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
of the Company and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Company and the other Loan Parties is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Arrangers and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Company, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Arrangers nor any Lender has any obligation to the Company, any other Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the


68
CHAR1\1461746v12



--------------------------------------------------------------------------------





Administrative Agent, the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company, the other Loan Parties and their respective Affiliates,
and none of the Administrative Agent, the Arrangers nor any Lender has any
obligation to disclose any of such interests to the Company, any other Loan
Party or any of their respective Affiliates. To the fullest extent permitted by
applicable Law, each of the Company and each other Loan Party hereby waives and
releases any claims that it may have against the Administrative Agent, the
Arrangers or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

11.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that, notwithstanding anything contained herein to the contrary,
the Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

11.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act. Each Borrower shall, promptly following any reasonable request by
the Administrative Agent or any Lender, provide all Regulatory Information that
the Administrative Agent or such Lender requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

11.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum


69
CHAR1\1461746v12



--------------------------------------------------------------------------------





originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to the applicable Borrower (or to any other Person who may
be entitled thereto under applicable Law).

11.20    Non-Public Information. Each Lender acknowledges that all information
(including requests for waivers and amendments as well as certain of the
Information) furnished by or on behalf of any Borrower or the Administrative
Agent pursuant to or in connection with, or in the course of administering, this
Agreement will be syndicate-level information, which may contain MNPI. Each
Lender represents to each Borrower and the Administrative Agent that (i) it has
developed compliance procedures regarding the use of MNPI, (ii) it will handle
such MNPI in accordance with applicable Law, including United States Federal and
state securities Laws, and (iii) it has identified to the Administrative Agent a
contact who may receive information that may contain such material non-public
information in accordance with its compliance procedures and applicable Law,
including United States Federal and state securities Laws.

11.21    Entire Agreement. This Agreement and the other Loan Documents represent
the final agreement (OTHER THAN ANY NONDISCLOSURE OR CONFIDENTIALITY PROVISIONS
CONTAINED IN ANY NONDISCLOSURE AGREEMENT TO THE EXTENT APPLICABLE TO THE
INFORMATION (AS DEFINED HEREIN)) among the parties hereto and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties hereto. There are no unwritten oral agreements among
the parties hereto with respect to the subject matter hereof.

11.22    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any party hereto that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable, (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of any EEA Resolution Authority.




70
CHAR1\1461746v12



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


AMAZON.COM, INC.


By:    /s/ Kurt    H. Zumwalt    
Name: Kurt H. Zumwalt
Title: Treasurer


AMAZON.COM, INC.
CREDIT AGREEMENT
CHAR1\1461746v12



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as
Administrative Agent


By:    /s/ Anthea Del Bianco    
Name: Anthea Del Bianco    
Title: Vice President


AMAZON.COM, INC.
CREDIT AGREEMENT
CHAR1\1461746v12



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Lender


By:    /s/ Marie F Harrison    
Name: Marie F Harrison
Title: Vice President


AMAZON.COM, INC.
CREDIT AGREEMENT
CHAR1\1461746v12



--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender


By:    /s/ Thomas Foley    
Name: Thomas Foley
Title: Managing Director


AMAZON.COM, INC.
CREDIT AGREEMENT
CHAR1\1461746v12



--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender


By:    /s/ Virginia Cosenza    
Name: Virginia Cosenza
Title: Vice President
By:    /s/ Ming K. Chu    
Name: Ming K. Chu
Title: Director


AMAZON.COM, INC.
CREDIT AGREEMENT
CHAR1\1461746v12



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender


By:    /s/ Lauren Baker    
Name: Lauren Baker
Title: Vice President


AMAZON.COM, INC.
CREDIT AGREEMENT
CHAR1\1461746v12



--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By:    /s/ S. Michael St. Geme    
Name: S. Michael St. Geme
Title: Managing Director


AMAZON.COM, INC.
CREDIT AGREEMENT
CHAR1\1461746v12



--------------------------------------------------------------------------------





MORGAN STANLEY SENIOR FUNDING, INC., as a Lender


By:    /s/ Michael King        
Name: Michael King
Title: Vice President


AMAZON.COM, INC.
CREDIT AGREEMENT
CHAR1\1461746v12



--------------------------------------------------------------------------------





BNP PARIBAS, as a Lender


By:    /s/ Gregory R. Paul        
Name: Gregory R. Paul
Title: Managing Director
By:    /s/ Thuy Bui        
Name: Thuy Bui
Title: Vice President




AMAZON.COM, INC.
CREDIT AGREEMENT
CHAR1\1461746v12



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as a Lender


By:    /s/ Conan Schleicher        
Name: Conan Schleicher
Title: Senior Vice President




AMAZON.COM, INC.
CREDIT AGREEMENT
CHAR1\1461746v12



--------------------------------------------------------------------------------









SCHEDULE 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES


Lender
Commitment
Applicable Percentage of Commitment
Bank of America, N.A.
$500,000,000.00
16.666666667%
HSBC Bank USA, National Association
$500,000,000.00
16.666666667%
Deutsche Bank AG New York Branch
$450,000,000.00
15.000000000%
JPMorgan Chase Bank, N.A.
$450,000,000.00
15.000000000%
Wells Fargo Bank, National Association
$400,000,000.00
13.333333333%
Morgan Stanley Senior Funding, Inc.
$350,000,000.00
11.666666667%
BNP Paribas
$200,000,000.00
6.666666667%
U.S. Bank National Association
$150,000,000.00
5.000000000%
Total:
$3,000,000,000.00
100.000000000%





AMAZON.COM, INC.
CREDIT AGREEMENT
CHAR1\1461746v12



--------------------------------------------------------------------------------






SCHEDULE 7.01


EXISTING LIENS
None.




AMAZON.COM, INC.
CREDIT AGREEMENT
CHAR1\1461746v12



--------------------------------------------------------------------------------


 
CHAR1\1461746v12




SCHEDULE 11.02
ADMINISTRATIVE AGENT'S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
COMPANY:
Amazon.com, Inc.
410 Terry Avenue North
Seattle, WA 98109
Attention: Tara Thiara
Telephone: (206) 266-9922
Facsimile: (206) 266-2015
Electronic Mail: tthiara@amazon.com
Website Address: www.amazon.com
EIN: 91-1646860


With a copy to:


Amazon.com, Inc.
Attn: General Counsel
P.O. Box 81226
Seattle, WA 98108-1226
Fax: (206) 266-7010
Email: contracts-legal@amazon.com
ADMINISTRATIVE AGENT:
Administrative Agent's Office
Other Notices as Administrative Agent:
(for payments and Loan Notices):
Bank of America, N. A.
Bank of America, N. A.
Agency Management
901 Main Street
555 California Street, 4th Floor
Dallas, Texas 75202
Mail Code: CA5-705-04-09
Attention: Angie Hidalgo
San Francisco, California 94104-1503
Telephone: (972) 338-3768
Attention: Anthea Del Bianco, VP
Facsimile: (214) 415-0555
Telephone: (415) 436-2776
Electronic Mail: angie.hidalgo@baml.com
Facsimile: (415) 503-5101
 
Electronic Mail: anthea.del_bianco@baml.com 
 
 
Dollars:
Euros:
Bank of America, N.A.
Bank of America London
New York, New York
IBAN: GB63 BOFA 1650 5096 2720 19
ABA 026009593
Swift Address: BOFAGB22
Acct # 1292000883
Acct #: 96272019
Attn: Credit Services - Dallas
Attn: Grand Cayman Unit #1207
Ref: Amazon.com
Ref: Amazon.com
Sterling:
Yen:





AMAZON.COM, INC.
CREDIT AGREEMENT
CHAR1\1461746v12



--------------------------------------------------------------------------------

 
CHAR1\1461746v12




Bank of America London
Bank of America, Tokyo
Sort Code: 165050
SWIFT: BOFAJPJX
IBAN: GB41 BOFA 1650 5096 2720 27
Acct #: 96272011
Swift Address: BOFAGB22
Attn: Credit Services Grand Cayman Unit 1207
Acct #: 96272027
Ref: Amazon.com
Attn: Grand Cayman Unit #1207
 
Ref: Amazon.com
 





AMAZON.COM, INC.
CREDIT AGREEMENT
CHAR1\1461746v12



--------------------------------------------------------------------------------






 

EXHIBIT A


FORM OF LOAN NOTICE


Date: ____________ ___, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of May 20, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Amazon.com, Inc. (the “Company”), certain
Subsidiaries of the Company from time to time party thereto pursuant thereto
(together with the Company, the “Borrowers” and each a “Borrower”), each Lender
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.
The undersigned hereby requests (select one):
¨ A Borrowing of Loans
¨ A conversion or continuation of Loans

1.    On ____________ ___, _____ (a Business Day).
2.    In the amount of [$][€][£][¥]1_______________.
3.    Comprised of _________________________.
        [Type of Loan requested]
4.    For Eurocurrency Rate Loans: with an Interest Period of ____ months.
5.    Currency of Loans:__________________________.
6.    Borrower: [Company][Designated Borrower].2 




____________________________
1    IF APPLICABLE, SUCH OTHER CURRENCY THAT IS APPROVED IN ACCORDANCE WITH
SECTION 1.05 OF THE CREDIT AGREEMENT.
2    SPECIFY THE COMPANY OR, IF APPLICABLE, DESIGNATED BORROWER.




A-1
Form of Loan Notice
CHAR1\1462559v4

--------------------------------------------------------------------------------







AMAZON.COM, INC. [or]
[DESIGNATED BORROWER]3


By:            
Name:
Title:






































____________________________
3    IF APPLICABLE, SPECIFY DESIGNATED BORROWER.




A-2
Form of Loan Notice
CHAR1\1462559v4

--------------------------------------------------------------------------------






EXHIBIT B


FORM OF NOTE


____________ ___, _____
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Borrower under
that certain Credit Agreement, dated as of May 20, 2016 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined), among Amazon.com, Inc., certain Subsidiaries of Amazon.com, Inc. from
time to time party thereto as Designated Borrowers pursuant thereto, each Lender
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in the currency in which such Loan was denominated and
in Same Day Funds at the Administrative Agent’s Office for such currency. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. [This Note is also entitled to the
benefits of the Guaranty.]1 The Credit Agreement contains provisions for the
acceleration of the maturity hereof upon the occurrence and continuation of
certain events on the terms and conditions specified in the Credit Agreement.
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.








____________________________
1  
TO BE INCLUDED IN ANY NOTE EXECUTED AND DELIVERED BY A DESIGNATED BORROWER.



B-1
Form of Note
CHAR1\1462559v4



--------------------------------------------------------------------------------





THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[BORROWER]


By:            
Name:
Title:




B-2
Form of Note
CHAR1\1462559v4



--------------------------------------------------------------------------------





LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________





B-3
Form of Note
CHAR1\1462559v4



--------------------------------------------------------------------------------






EXHIBIT C-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.]2
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, extended,
supplemented, or otherwise modified in writing from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the Credit Agreement identified below and (ii) to
the extent permitted to be assigned under applicable Law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
1.    Assignor[s]:    ______________________________
______________________________
[Assignor [is] [is not] a Defaulting Lender]
2.
Assignee[s]:    ______________________________

______________________________
____________________________
1 
FOR BRACKETED LANGUAGE HERE AND ELSEWHERE IN THIS FORM RELATING TO THE
ASSIGNOR(S), IF THE ASSIGNMENT IS FROM (A) A SINGLE ASSIGNOR, CHOOSE THE FIRST
BRACKETED LANGUAGE; OR (B) MULTIPLE ASSIGNORS, CHOOSE THE SECOND BRACKETED
LANGUAGE. FOLLOW THE SAME APPROACH WITH RESPECT TO ASSIGNEE(S).

2
INCLUDE BRACKETED LANGUAGE IF THERE ARE EITHER MULTIPLE ASSIGNORS OR MULTIPLE
ASSIGNEES.



C-1-1
Form of Assignment and Assumption
CHAR1\1462559v4



--------------------------------------------------------------------------------





[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.
Borrower(s):    Amazon.com, Inc. and each Designated Borrower from time to time
party to the Credit Agreement

4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.
Credit Agreement:    Credit Agreement, dated as of May 20, 2016, among
Amazon.com, Inc., certain Subsidiaries of Amazon.com, Inc. from time to time
party thereto as Designated Borrowers pursuant thereto, each Lender from time to
time party thereto, and Bank of America, N.A., as Administrative Agent

6.    Assigned Interest[s]:
 
 
Aggregate Amount
of Commitments
Amount of
Commitment
Percentage
Assigned of
CUSIP
Number
Assignor[s]
3 
Assignee[s]
4 
for all Lenders
5 
Assigned
Commitment
6 
 
 
 
 
 
 
 
 
$____________
$____________
__________%
 
 
 
$____________
$____________
__________%
 
 
 
$____________
$____________
__________%
 

[7.    Trade Date:    ____________ ___, _____]7 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]








____________________________
3
LIST EACH ASSIGNOR, AS APPROPRIATE.

4
LIST EACH ASSIGNEE AND, IF AVAILABLE, ITS MARKET ENTITY IDENTIFIER, AS
APPROPRIATE.

5
AMOUNTS IN THIS COLUMN AND IN THE COLUMN IMMEDIATELY TO THE RIGHT TO BE ADJUSTED
BY THE COUNTERPARTIES TO TAKE INTO ACCOUNT ANY PAYMENTS OR PREPAYMENTS MADE
BETWEEN THE TRADE DATE AND THE EFFECTIVE DATE.

6
SET FORTH, TO AT LEAST 9 DECIMALS, AS A PERCENTAGE OF THE COMMITMENT OF ALL
LENDERS THEREUNDER.

7
TO BE COMPLETED IF THE ASSIGNOR AND THE ASSIGNEE INTEND THAT THE MINIMUM
ASSIGNMENT AMOUNT IS TO BE DETERMINED AS OF THE TRADE DATE.



C-1-2
Form of Assignment and Assumption
CHAR1\1462559v4



--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]8 


[NAME OF ASSIGNOR]


By:            
Name:
Title:

[NAME OF ASSIGNOR]


By:            
Name:
Title:


ASSIGNEE[S]9 


[NAME OF ASSIGNEE]


By:            
Name:
Title:

[NAME OF ASSIGNEE]


By:            
Name:
Title:
____________________________
8
ADD ADDITIONAL SIGNATURE BLOCKS AS NEEDED. INCLUDE BOTH FUND/PENSION PLAN AND
MANAGER MAKING THE TRADE (IF APPLICABLE).

9
ADD ADDITIONAL SIGNATURE BLOCKS AS NEEDED. INCLUDE BOTH FUND/PENSION PLAN AND
MANAGER MAKING THE TRADE (IF APPLICABLE).



C-1-3
Form of Assignment and Assumption
CHAR1\1462559v4



--------------------------------------------------------------------------------





[Consented to and]10 Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent


By:                            
Name:
Title:


11[Consented to:


AMAZON.COM, INC.


By:                            
Name:
Title:]




















____________________________
10
TO BE ADDED ONLY IF THE CONSENT OF THE ADMINISTRATIVE AGENT IS REQUIRED BY THE
TERMS OF THE CREDIT AGREEMENT.

11
TO BE ADDED ONLY IF THE CONSENT OF THE COMPANY IS REQUIRED BY THE TERMS OF THE
CREDIT AGREEMENT.



C-1-4
Form of Assignment and Assumption
CHAR1\1462559v4



--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
AMAZON.COM, INC. CREDIT AGREEMENT,
DATED May 20, 2016
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under clauses (b)(iii) and (b)(v)
of Section 11.06 of the Credit Agreement (subject to such consents, if any, as
may be required under clause (b)(iii) of Section 11.06 of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
(b) (i) acknowledges that all information (including requests for waivers and
amendments as well as certain Information) furnished by or on behalf of any
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, the Credit Agreement will be syndicate-level
information, which may contain MPNI and (ii) represents to each Borrower and the
Administrative Agent that (x) it has developed compliance procedures regarding
the use of MNPI, (y) it will handle such MNPI in accordance with applicable Law,
including United States Federal and state securities Laws, and (z) it has
identified to the Administrative Agent a contact who may receive information
that may contain such material non-public information in accordance with its
compliance procedures and applicable Law, including United States Federal and
state securities Laws; and (c) agrees that (i) it will, independently and


C-1-5
Form of Assignment and Assumption
CHAR1\1462559v4



--------------------------------------------------------------------------------





without reliance upon the Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






C-1-6
Form of Assignment and Assumption
CHAR1\1462559v4



--------------------------------------------------------------------------------






EXHIBIT C-2




FORM OF ADMINISTRATIVE QUESTIONNAIRE




[TO BE COMPLETED BY EACH LENDER ON FORM PROVIDED
DIRECTLY BY ADMINISTRATIVE AGENT]




C-2-1
Form of Administrative Questionnaire
CHAR1\1462559v4



--------------------------------------------------------------------------------






EXHIBIT D-1




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of May 20, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Amazon.com, Inc. (the “Company”),
certain Subsidiaries of the Company party thereto as Designated Borrowers
pursuant thereto, each Lender from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Company as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Company and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:                            
Name:
Title:


Date: ____________ ___, _____




D-1
U.S. Tax Compliance Certificate
CHAR1\1462559v4



--------------------------------------------------------------------------------






EXHIBIT D-2




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of May 20, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Amazon.com, Inc. (the “Company”),
certain Subsidiaries of the Company party thereto as Designated Borrowers
pursuant thereto, each Lender from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Company within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:                            
Name:
Title:


Date: ____________ ___, _____




D-2
U.S. Tax Compliance Certificate
CHAR1\1462559v4



--------------------------------------------------------------------------------






EXHIBIT D-3


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of May 20, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Amazon.com, Inc. (the “Company”),
certain Subsidiaries of the Company party thereto as Designated Borrowers
pursuant thereto, each Lender from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS W-8BEN
or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:                            
Name:
Title:
Date: ____________ ___, _____




D-3
U.S. Tax Compliance Certificate
CHAR1\1462559v4



--------------------------------------------------------------------------------






EXHIBIT D-4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement, dated as of May 20, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Amazon.com, Inc. (the “Company”),
certain Subsidiaries of the Company party thereto as Designated Borrowers
pursuant thereto, each Lender from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS W-8BEN or IRS Form W-8BEN-E, as applicable, from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:                            
Name:
Title:
Date: ____________ ___, _____


D-4
U.S. Tax Compliance Certificate
CHAR1\1462559v4



--------------------------------------------------------------------------------






EXHIBIT E-1


FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT
Date: ____________ ___, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.14 of that certain Credit Agreement, dated as of May 20,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Amazon.com, Inc. (the
“Company”), certain Subsidiaries of the Company from time to time party thereto
pursuant thereto (each a “Designated Borrower” and, together with the Company,
the “Borrowers” and each a “Borrower”), each Lender from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, and reference is
made thereto for full particulars of the matters described therein. All
capitalized terms used in this Designated Borrower Request and Assumption
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.
Each of ______________________ (the “New Borrower”) and the Company hereby
request that the New Borrower be entitled to receive Loans under the Credit
Agreement. The New Borrower understands, acknowledges and agrees that (a) it
shall not have any right to request any Loans for its account until the
effective date designated by the Administrative Agent in a Designated Borrower
Notice delivered to the Company and the Lenders pursuant to Section 2.14 of the
Credit Agreement , and (b) effective as of the date of the Designated Borrower
Notice for such New Borrower, it shall be deemed to be a party to the Credit
Agreement and a “Designated Borrower” for all purposes of the Credit Agreement
and shall assume the obligations of a Designated Borrower under the Credit
Agreement.
Complete if the New Borrower is a Domestic Subsidiary: The true and correct U.S.
taxpayer identification number of the New Borrower is _______________.
Complete if the New Borrower is a Foreign Subsidiary: The true and correct
unique identification number that has been issued to the New Borrower by its
jurisdiction of organization and the name of such jurisdiction are set forth
below:
Identification Number
Jurisdiction of Organization
 
 
 
 

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.
THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


E-1-1
Form of Designated Borrower Request and Assumption Agreement
CHAR1\1462559v4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.
[NAME OF NEW BORROWER]


By:            
Name:
Title:
AMAZON.COM, INC.


By:            
Name:
Title:




E-1-2
Form of Designated Borrower Request and Assumption Agreement
CHAR1\1462559v4



--------------------------------------------------------------------------------





Consented and Agreed to:


BANK OF AMERICA, N.A., as
Administrative Agent


By:                            
Name:
Title:


Date: ____________ ___, _____


E-1-3
Form of Designated Borrower Request and Assumption Agreement
CHAR1\1462559v4



--------------------------------------------------------------------------------







Consented and Agreed to:


[NAME OF LENDER], as
a Lender


By:                            
Name:
Title:


Date: ____________ ___, _____






E-1-4
Form of Designated Borrower Request and Assumption Agreement
CHAR1\1462559v4



--------------------------------------------------------------------------------






EXHIBIT E-2




FORM OF DESIGNATED BORROWER NOTICE


Date: ____________ ___, _____
To:    Amazon.com, Inc., as the Company
The Lenders party to the Credit Agreement referred to below
Ladies and Gentlemen:
This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Credit Agreement, dated as of May 20, 2016 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Amazon.com, Inc. (the “Company”), certain
Subsidiaries of the Company from time to time party thereto pursuant thereto
(each a “Designated Borrower” and, together with the Company, the “Borrowers”
and each a “Borrower”), each Lender from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, and reference is made thereto for full
particulars of the matters described therein. All capitalized terms used in this
Designated Borrower Notice and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.
The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof _________________________ shall be a Designated Borrower
and may receive Loans for its account on the terms and conditions set forth in
the Credit Agreement.
This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.
BANK OF AMERICA, N.A., as
Administrative Agent


By:                            
Name:
Title:




E-2-1
Form of Designated Borrower Notice
CHAR1\1462559v4

